Citation Nr: 1647708	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-27 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected maxillary sinusitis.  

2.  Entitlement to a compensable evaluation for service-connected hallux valgus of the left foot.

3.  Entitlement to a compensable evaluation for service-connected pseudofolliculitis.  

4.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for chronic fatigue syndrome, to include as due to a qualifying chronic disability.

5.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a back disorder.  



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and J.C.


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1985 to May 1992, with service in Southwest Asia from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

In June 2016, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the VBMS claims record.

The issues of service connection for chronic fatigue syndrome and for a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal regarding the issues of increased evaluations for service-connected maxillary sinusitis, hallux valgus of the left foot, and pseudofolliculitis be withdrawn.

2.  A November 2004 rating decision denied service connection for chronic fatigue syndrome and a back disorder; the Veteran did not appeal that decision or submit new and material evidence within one year.  

3.  Evidence submitted since the November 2004 rating decision includes evidence that relates to unestablished facts necessary to substantiate the claims, is neither cumulative or redundant of the evidence of record at the time of the prior final denial of chronic fatigue syndrome and a back disorder, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of an entitlement to increased evaluations for maxillary sinusitis, left foot hallux valgus, and pseudofolliculitis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The November 2004 decision that denied service connection for chronic fatigue syndrome and a back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2004).

3.  Since the November 2004 rating decision, new and material evidence has been received, and the claims of entitlement to service connection for chronic fatigue syndrome and a back disorder are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The petition to reopen the previously disallowed claims for service connection has been granted, as discussed below.  As such, the Board finds that any error related to VA's duties to notify and assist on the petition to reopen are moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006.  

Withdrawal

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  At his June 2016 Board hearing, the Veteran indicated that he wished to withdraw the issues of an increased rating for maxillary sinusitis, hallux valgus of the left foot and pseudofolliculitis.  Because the Veteran has clearly indicated his wish to withdraw these issues, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2015).  Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. Accordingly, the Board does not have jurisdiction to review this issue and it is therefore dismissed.


New and Material Evidence for Chronic Fatigue 
Syndrome and a Back Disorder

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In a November 2004 rating decision, the RO denied the Veteran's claims for service connection for chronic fatigue syndrome and for a back disorder.  The RO found that chronic fatigue was related to the Veteran's non-service-connected hyperthyroidism and thereby could not be considered an undiagnosed illness relating to the Veteran's service during the Gulf War.  The RO further found that the Veteran did not have a current back disorder.  The Veteran did not appeal or file new and material evidence within one year.  The decision regarding both issues is, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.110, 3.156(b) (2015).

At the time of the November 2004 rating decision, the evidence of record included the Veteran's service treatment records (STRs), private treatment records from Dr. R.S. and Dr. W.P. in December 1992, treatment records from Drs. N.S. and C.Z. from January 1993, a treatment record from Drs. S.K. and A.B. from November 1999 and treatment records from the Beurger Hospital in Friedburg from Dr. P.R. from March 2001.  In addition, the evidence contained a September 2004 VA Gulf War Guidelines examination and a September 2004 VA spine examination.  The STRs do not include any notation of excessive or chronic fatigue; however, recurrent back pain was noted at the Veteran's separation examination in 1992.  In 1988 the Veteran was treated for back pain.  The treatment records noted are irrelevant to the Veteran's claims.  At the September 2004 Gulf War examination, the Veteran reported that his chief complaint was chronic fatigue which began in 1991 after the first Gulf War.  He noted that he would wake up tired in the morning after sleeping fairly well and that he had fallen asleep a few times while driving in traffic.  The examiner opined that the chronic fatigue was most likely due to, or a symptom of, his non-service-connected hyperthyroidism.  Regarding the Veteran's back, the September 2004 VA examiner found that the Veteran's lumbar spine was normal upon X-ray imaging.  The Veteran reported onset of back pain in 1990 and that it had been recurrent since that time.  The examiner found there was no current back disability.

Evidence added to the record since the November 2004 rating decision includes treatment reports from the Miami VAMC between 2007 and 2010, a January 2010 VA back examination, the Veteran's statements and the transcript for the Veteran's June 2016 Board Hearing.  Regarding the Veteran's chronic fatigue, the treatment reports from the Miami VAMC reflect ongoing chronic fatigue and tiredness.  Specifically, February 2009 VA records indicate the Veteran sought treatment from Dr. K. in February 2009 who opined that the Veteran met the criteria for Gulf War Illness with regard to his fatigue.  In May of 2010 Dr. K. again treated the Veteran, noting that his persistent and chronic fatigue continued.  At his June 2016 Board Hearing the Veteran testified that being fatigued was a continuous problem for him and that at times his body would just shut down.  See June 2016 Board Hearing Transcript p. 5.  He further testified to the treatment he received from Dr. K.  

Regarding his back disorder, the Miami VAMC records reflect recurrent treatment for lower and mid back pain.  At the January 2010 VA spine examination, the examiner diagnosed lumbar strain.  The examiner noted the Veteran's low back pain which had reportedly onset in 1990 and had gotten progressively worse.  The examiner opined that the Veteran's low back disorder was less likely than not related to his service, noting that there were no documented back complaints until 2009, which was when the Veteran began reporting neck pain after a 2009 motor vehicle accident.  At his June 2016 Board hearing the Veteran reiterated the back pain he had been having since service, specifically noting that what he experienced was a pressure like pain and was approximately 7 or 8 out of 10 on a pain scale of 1-10 without taking medication.  See June 2016 Board Hearing Transcript p. 19.  

The Board finds that new and material evidence has been submitted.  With regard to the Veteran's chronic fatigue and back disorder, the evidence, including the February 2009 treatment report from Dr. K. and the January 2010 VA spine examination, is new because it was not previously submitted to the VA.  With regard to both claims, the evidence is material because it relates to unestablished facts necessary to establish the claim - here, possible evidence of a link between the Veteran's Gulf War service and his chronic fatigue and evidence of a diagnosed back disorder.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denials.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record it raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claims are reopened.  


ORDER

The claim as to an increased rating for maxillary sinusitis is dismissed.

The claim as to an increased rating for hallux valgus of the left foot is dismissed.

The claim as to an increased rating for urticaria and pseudofolliculitis is dismissed.

New and material evidence has been presented, and the claim of entitlement to service connection for chronic fatigue syndrome is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for a back disorder is reopened.
REMAND

Regarding the Veteran's chronic fatigue syndrome and back disorder, remand is required for further development.  

With regard to both claims, remand is required for adequate VA examinations.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

Regarding the Veteran's chronic fatigue syndrome, there is evidence of chronic tiredness and fatigue.  See February 2009 VA record.  The Veteran claims that his chronic fatigue syndrome is due to his Gulf War service.  See Veteran's June 2016 Board Hearing testimony.  The Veteran's DD-214 confirms service in Southwest Asia.  Although the September 2004 Gulf War examination report indicated that any chronic fatigue was due to his diagnosed hyperthyroidism, in light of the new February 2009 treatment record, the Board finds conflicting medical evidence of record and notes that a new clarifying VA examination and opinion are necessary.

Regarding the Veteran's back disorder, the Board finds that a new VA examination and opinion are necessary.  The January 2010 VA examiner opined that the Veteran's lumbar strain was not related to service, noting a post-service accident and the lack of documentation in the medical records.  But documentation is not required, particularly where the Veteran reported recurrent back pain since discharge and he reported low back pain upon discharge.  Accordingly, a new examination and opinion are warranted. 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, provide the Veteran with an examination for the Veteran's chronic fatigue syndrome.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 
First, the examiner must provide an opinion regarding whether the Veteran's chronic fatigue syndrome is 1) an undiagnosed illness, 2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, 3) a diagnosable chronic multisymptom illness with a partially explained etiology, or 4) a disease with a clear and specific etiology and diagnosis.
Second, if the examiner determines that such is a diagnosed disorder, he or she must provide an opinion with regard to whether it is at least as likely as not (50 percent or greater probability) that the chronic fatigue syndrome had its onset in, or is otherwise caused by, by the Veteran's military service.

4. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his back disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  
The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the back strain had its onset in, or is otherwise caused by, by the Veteran's military service.

The examiner must consider the following:  
1) the Veteran's STRs; 2) the Veteran's lay statements of recurrent back pain since service discharge; 3) the 2004 and 2010 VA examinations; 4) the Veteran's military occupational specialty during service; and 5) the 2009 motor vehicle accident.   

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


